[Until this opinion appears in the Ohio Official Reports advance sheets, it may be cited as In
re C.C.S., Slip Opinion No. 2016-Ohio-7472.]




                                         NOTICE
     This slip opinion is subject to formal revision before it is published in an
     advance sheet of the Ohio Official Reports. Readers are requested to
     promptly notify the Reporter of Decisions, Supreme Court of Ohio, 65
     South Front Street, Columbus, Ohio 43215, of any typographical or other
     formal errors in the opinion, in order that corrections may be made before
     the opinion is published.



                          SLIP OPINION NO. 2016-OHIO-7472
                                       IN RE C.C.S.
  [Until this opinion appears in the Ohio Official Reports advance sheets, it
        may be cited as In re C.C.S., Slip Opinion No. 2016-Ohio-7472.]
Appeal dismissed as having been improvidently accepted.
   (No. 2016-0395—Submitted August 31, 2016—Decided October 27, 2016.)
               APPEAL from the Court of Appeals for Franklin County,
                            No. 15AP-884, 2016-Ohio-388.
                                  _________________
        {¶ 1} The cause is dismissed as having been improvidently accepted.
        O’CONNOR, C.J., and O’DONNELL, LANZINGER, and O’NEILL, JJ., concur.
        PFEIFER, KENNEDY, and FRENCH, JJ., dissent.
                                  _________________
        Steven E. Hillman, for appellant, C.L.S.
        A. Patrick Hamilton; and Tucker Ellis, L.L.P., and Jon W. Oebker, for
appellee, Adoption by Gentle Care.
                           SUPREME COURT OF OHIO




       Erik L. Smith, urging reversal, for amici curiae Ohio Birthparent Group and
Kate Livingston, Ph.D.
       Julia Cain; and Ginn Law Office, L.L.C., and Barbara Thornell Ginn, urging
affirmance, for amicus curiae American Academy of Adoption Attorneys.
                         _________________________




                                        2